No. 13284
      IN THE SUPREME COURT OF THE STATE OF MONTANA
                        1977


JOSEPH E. LAFOREST,
        Plaintiff and Appellant,


RONALD LELAND AND COMPANY and
E. K. WILLIAMS COMPANY,
        Defendant and Respondent.


Appeal from:   District Court of the Second Judicial
                District
               Honorable Arnold H. Olsen, Judge presiding.
Counsel of Record:
    For Appellant:
        Gregory J. Skakles argued, Anaconda, Montana
   For Respondent :
       Greenwood and Petaja, Helena, Montana
       Nicholas C. Jacques argued, Helena, Montana


                               Submitted:   January 11, 1977

                                ~ecided:    JAN 2 0 1977
Mr.   J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion o f t h e C o u r t .


             T h i s i s a n a c t i o n f o r damages r e s u l t i n g from a n a l l e g e d
f a i l u r e of d e f e n d a n t s t o p r o c u r e w o r k e r ' s compensation c o v e r a g e

f o r t h e operation of p l a i n t i f f ' s s e r v i c e s t a t i o n i n Butte,

S i l v e r Bow County, Montana.                  From a n o r d e r o f t h e d i s t r i c t

c o u r t , S i l v e r Bow County, t r a n s f e r r i n g venue t o t h e d i s t r i c t
c o u r t , L e w i s and C l a r k County, Montana, p l a i n t i f f a p p e a l s .

             The c o m p l a i n t a l l e g e s t h a t i n F e b r u a r y , 1972, d e f e n d a n t
Roland LeLand and Company e n t e r e d i n t o a n o r a l c o n t r a c t w i t h

p l a i n t i f f t o p r o c u r e w o r k e r ' s compensation c o v e r a g e f o r t h e

o p e r a t i o n of p l a i n t i f f ' s s e r v i c e s t a t i o n i n B u t t e , S i l v e r Bow

County, Montana.               The c o m p l a i n t a l l e g e s b o t h b r e a c h of c o n t r a c t
and n e g l i g e n c e by d e f e n d a n t i n f a i l i n g t o p r o c u r e t h e c o v e r a g e .

P l a i n t i f f was s u b s e q u e n t l y i n j u r e d i n a n i n d u s t r i a l a c c i d e n t .
The c o m p l a i n t s e e k s damages i n t h e amount o f workmen's compensa-

t i o n b e n e f i t s t o which p l a i n t i f f would have been e n t i t l e d had

c o v e r a g e been p r o c u r e d .

             The p l a c e o f performance w a s n o t e x p r e s s e d i n t h e o r a l
contract.          A d i s p u t e e x i s t s c o n c e r n i n g whether t h e p l a c e of

c o n t r a c t i n g w a s i n B u t t e , S i l v e r Bow County, o r Helena, L e w i s

and C l a r k County.           P l a i n t i f f r e s i d e s and o p e r a t e s h i s s e r v i c e

s t a t i o n i n B u t t e , S i l v e r Bow County.            The p r i n c i p a l p l a c e o f

b u s i n e s s of d e f e n d a n t Roland LeLand and Company i s i n Helena,

L e w i s and C l a r k County, and i t s p r e s i d e n t Roland LeLand r e s i d e s

there.

             W e h o l d t h a t t h e p l a c e of performance of t h e c o n t r a c t

c o n t r o l s venue i n t h i s c a s e .        S e c t i o n 93-2904,        R.C.M.       1947.         Ab-
s e n t t h e u n d e r l y i n g c o n t r a c t , t h e r e i s no n e g l i g e n c e , no c l a i m f o r
r e l i e f , and no l a w s u i t .       The gravamen of t h e c o m p l a i n t i s f a i l -

u r e t o p r o c u r e t h e c o v e r a g e as a g r e e d .       By n e c e s s a r y i m p l i c a t i o n ,

t h e c o v e r a g e was t o be p r o c u r e d by d e f e n d a n t a t i t s p l a c e o f
business in Lewis and Clark County.   The place of performance
exception applies to contracts where the place of performance
is indicated by necessary implication.   McGregor v. Svare, 151
Mont. 520, 445 P.2d 571 and cases cited therein.
        Judgment affirmed.



                                          Justice
We concuj?:




        Mr. Justice Daniel J. Shea, deeming himself disqualified,
did not participate in this case.